internal_revenue_service number release date index number ------------------------------ --------- -------------------------------------- ---------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number ------------------- refer reply to cc ita b03 plr-135173-08 date date ty ------- ty ------- legend taxpayer date corporation date -------------------------------------- -------------------------- -------- --------------------- dear ------------------- this letter responds to a letter_ruling request dated ---------------------- submitted on behalf of taxpayer taxpayer requests an extension of time under sec_301_9100-1 and -3 to of the income_tax regulations to complete the documentation of success- based fees required under sec_1_263_a_-5 thereby excluding these fees from amounts that are required to be capitalized under sec_263 of the internal_revenue_code taxpayer uses the accrual_method of accounting on date corporation acquired taxpayer in a taxable stock acquisition the due_date for taxpayer’s return without regard to extension was date taxpayer incurred success-based fees in connection with the taxable stock acquisition on date shortly after the acquisition corporation engaged an outside accounting firm to identify and compile documentation for the success-based fees associated with the corporation’s acquisition of taxpayer as a general_rule sec_263 and sec_1_263_a_-5 require capitalization of amounts paid to facilitate certain acquisition transactions the amounts required to be capitalized generally include amounts paid in the process of investigating or otherwise pursuing the transaction sec_1_263_a_-5 however there is an exception to plr-135173-08 this requirement for certain success-based fees sec_1_263_a_-5 this exception provides an amount_paid that is contingent on the successful closing of a transaction described in paragraph a of this section is an amount_paid to facilitate the transaction except to the extent the taxpayer maintains sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction this documentation must be completed on or before the due_date of the taxpayer’s timely filed original federal_income_tax return including extensions for the taxable_year during which the transaction closes id corporation mailed an application_for an automatic_extension of time for taxpayer to file its return before date after date the application was returned for lack of postage because it was returned for lack of postage the application was not considered timely filed thus the documentation could not be completed before the due_date for its return including extensions taxpayer filed this request for relief before the date it would have had to file its return if the extension of time had been properly filed under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election under all subtitles of the code except subtitles e g h and i provided that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 provides extensions of time to make a regulatory election under code sections other than those for which sec_301_9100-2 expressly permits automatic extensions requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence including affidavits described in the regulations to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government in the present situation the documentation required by sec_1_263_a_-5 is a regulatory election as defined in sec_301_9100-1 therefore the commissioner has discretionary authority to grant taxpayer a reasonable extension of time provided that the taxpayer satisfy the requirements set forth in sec_301_9100-3 based on the facts and information submitted we conclude that taxpayer satisfies the requirements of sec_301_9100-3 the taxpayer reasonably relied upon corporation to timely file its application_for extension to file its return the application was mailed before date and the failure to attach proper postage was not known until after date soon after the notice of the failure taxpayer requested this extension plr-135173-08 ruling accordingly the consent of the commissioner is hereby granted for an extension of time under sec_301_9100-1 and -3 to complete the documentation of success-based fees required under sec_1_263_a_-5 the taxpayer has an extension of days from date of this ruling in which to make this election the granting of an extension is not a determination that taxpayer is otherwise eligible to make the election sec_301_9100-1 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning the correct due_date of taxpayer’s return or the deductibility of success-based fees including whether taxpayer’s documentation is adequate for purposes of sec_1_263_a_-5 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely robert m casey senior technical reviewer branch income_tax accounting
